DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s election without traverse of the species of E53C substitution in SEQ ID NO:599 in the Response filed on December 21, 2020 is acknowledged.

	For the record, SEQ ID NO:599 is the amino acid sequence of human IgG1 Fc region (e.g. see lines 16-22 in page 7 of the specification as-filed and FIG.2). The common numbering of the residues in an immunoglobulin heavy chain is that of the EU index. The EU numbering corresponding to the positions recited in the instant claims are listed below:

	Recited position	EU index
	E46C			D265C
	S48C			S267C
	H49C			H268C
	E50C			E269C
	E53C			E272C
	K55C			K274C
	D61C			D280C
	G62C			G281C
	Q76C			Q295C
	Y81C			Y300C
	K107C			 K326C
	K121C			K340C
	G122C			G341C
	Q123C			Q342C
	E126C			E345C

	D137C			D356C
	T140C			T359C
	K141C			K360C
	N142C			N361C
	E160C			E388C
	N170C			N389C
	N171C			N390C
	K173C			K392C
	L179C			L398C
	S181C			S400C
	G183C			G402C
	D194C			D413C
	K195C			K414C
	R197C			R416C
	Q199C			Q418C
	Q200C			Q419C
	G201C			G420C
	N202C			N421C
	S223C			S442C
	Claims 1-17 are pending.
	Upon further consideration, the Species Election Requirement set forth in the Office Action mailed on October 19, 2020 has been withdrawn.



3.	Applicant's claim for domestic priority claims are acknowledged.  However, the provisional application US 60/707,842 upon which priority is claimed fails to provide adequate support under 35 U.S.C. 112 for claims 1-17 of this application. 

Specifically, insufficient support was identified for the limitation of an Fc domain having a cysteine substitution at one or more specifically selected conjugation sites recited in claims 1 and 9, relative to reference sequence SEQ ID NO:599.

Consequently, the claims have been accorded the priority of the filing date of the nonprovisional USSN 11/502,761 on August 10, 2006.

Should Applicant disagree with the Examiner’s factual determination above, it is incumbent upon Applicant to provide a showing that specifically supports the instant claim limitations.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following written description rejection is set forth herein.

an Fc domain having a cysteine substitution at one or more specifically selected conjugated sites selected from the groups D46, S48, H49, E50, E53, K55, D61, G62, Q76. Y81, K 107, K121, G122, Q123. E126, R136, D137, T140, K141, N142, E169, N170, N171, K1173, L179. S181. G183, D194, K195, R197, Q199, Q200, G201, N202, or S223, relative to reference sequence SEQ ID NO:599. 

Claims 9 and dependent claims thereof are drawn to a process for preparing a pharmacologically active compound comprising a substitution a cysteine or a non-canonical amino acid residue in an Fc domain sequences for an amino acid at one or more specifically selected conjugated sites selected from the groups D46, S48, H49, E50, E53, K55, D61, G62, Q76. Y81, K 107, K121, G122, Q123. E126, R136, D137, T140, K141, N142, E169, N170, N171, K1173, L179. S181. G183, D194, K195, R197, Q199, Q200, G201, N202, or S223, relative to reference sequence SEQ ID NO:599.

	While the claims recite “relative to reference sequence SEQ ID NO:599”, it is not clear if the Fc domain has the amino acid sequence of SEQ ID NO:599 except the cysteine residues in the recited position.  Further, the claims recite “non-canonical amino acid residue”.

	The specification discloses specific amino acid substitutions in identified position with cysteine residues in, e.g. human IgG1 Fc region.

	There is insufficient written description in the specification as-filed of the DNA molecule as recited in the instant claims.

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. (See Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, especially page 1106 3rd column).  A “representative number of species” means that the species which are adequately 

The claims recite a genus DNA molecule encoding an Fc domain having a cysteine substitution at one or more specifically selected conjugated sites selected from D46, S48, H49, E50, E53, K55, D61, G62, Q76. Y81, K 107, K121, G122, Q123. E126, R136, D137, T140, K141, N142, E169, N170, N171, K1173, L179. S181. G183, D194, K195, R197, Q199, Q200, G201, N202, or S223, relative to reference sequence SEQ ID NO:599 or a process for preparing a pharmaceutical active compound comprising substituting a cysteine or non-canonical amino acid residue in an Fc domain sequence for an amino acid at one or more specifically selected conjugate site selected from D46, S48, H49, E50, E53, K55, D61, G62, Q76. Y81, K 107, K121, G122, Q123. E126, R136, D137, T140, K141, N142, E169, N170, N171, K1173, L179. S181. G183, D194, K195, R197, Q199, Q200, G201, N202, or S223, relative to reference sequence SEQ ID NO:599 as part of the invention without providing a physical structure or testable functional activity for the Fc domain, Fc domain sequence, or non-canonical amino acid residue.

The genus of the Fc domain, Fc domain sequence, or non-canonical amino acid residue are therefore extremely large.  Applicant has disclosed only Fc variant produced using human IgG Fc region, e.g. human IgG1 Fc region having amino acid sequence of SEQ ID NO:599 .  Thus Applicant has disclosed only a limited species of the “variant”, namely human IgG1 Fc variants having cysteine amino acid substitutions in the positions identified.  The claimed Fc domain, Fc domain sequence or non-canonical amino acid residues lack a common structure essential for their function and the claims do not require any particular structure basis or testable functions be shared by the instant Fc domain, Fc domain sequence or non-canonical amino acid residues.

It does not appear based upon the limited disclosure of Fc cysteine variants produced using the Fc region of human IgG1 alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of 

“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

In the absence of disclosure of relevant, identifying characteristics of the Fc domain, Fc domain sequence or non-canonical amino acid residues, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
s 1-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Arathoon et al. (2003/0207346).

	Arathoon et al. teach an antibody comprising an Fc domain from human IgG1 comprising amino acid substitution K392C (corresponding to the instant K173) and E356C (corresponding to the instant D137) (e.g. see Table 4 in page 24).  Arathoon et al. teach DNA encoding the Fc domain, an expression vector comprising the DNA molecule, and a host cell comprising the expression vector including mammalian host cells such as myeloma cell (e.g. see [0088]).

	Therefore the reference teachings anticipate the instant invention.

8.	Claims 1-8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wu et al. (US 2006/0039904, published on February 23, 2006 with earliest effective filing date of August 16, 2004).

Given that instant claims have been accorded the priority of the filing date of the nonprovisional USSN 11/502,761 on August 10, 2006 for the reasons stated above, Wu et al. qualifies as a prior art under 102(a) and 102(e).

	Wu et al. teach an anti-Eph antibody comprising Fc variant comprising amino acid substitution E269C (corresponding to instant E50C relative to SEQ ID NO:599) (e.g. see [0095]).  Wu et al. teach that the antibody can be human IgG1 (e.g. see [0081]).  Wu et al. teach DNA sequence encoding the antibody, expression vector containing the DNA, and a host cell (e.g. see [0136] and [0160]).  The host cell can be bacterial or mammalian (e.g. see [0220]-[0225]).  

Therefore the reference teachings anticipate the instant invention.

9.	Claims 1-12 and 15-17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Eigenbrot et al. (US 2007/0092940). 

E. coli or mammalian host cell (e.g. see [0223]-[231]). 

	Therefore the reference teachings anticipate the instant invention.

10.	Claims 1-12 and 15-17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by van Vlijmen et al. (US 2009/0258420). 

	van Vlijmen et al. teach a polypeptide (e.g. antibody) comprising a variant Fc region comprising engineered cysteine residues in the CH3 region of the human IgG1 in positions 355 (corresponding to instant R136 relative to SEQ ID NO:599), 359-361 (corresponding to the instant T140, K141, N142 relative to SEQ ID NO:599), 389 (corresponding to instant N170 relative to SEQ ID NO:599), 413 (relative to instant D194 relative to SEQ ID NO:599), 418 (relative to instant Q199 relative to SEQ ID NO:599), and 442 (corresponding to S223 relative to SEQ ID NO:599) (e.g. see [0015] and [0140]). van Vlijmen et al. teach DNA encoding the variant Fc region, vector, and host cell including mammalian host cell (e.g. see [0167] and [0173]-[0175]).  van Vlijmen et al. teaches examples of method of preparing a pharmacological active comprising by substituting a cysteine in the Fc region at positions including R355C, T359C, K360C, N361C, N389C, D413C, Q418C, S442C, and conjugating the Fc domain to a pharmacologically active moiety such as PEG via the substituted cysteine residue (e.g. see Example 1 and Example 5). 

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 33-34 of US 8,679,493 (the ‘493 Patent). 


13.	No claim is allowed.  The positions not rejected above are free of the prior art.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/CHUN W DAHLE/Primary Examiner, Art Unit 1644